Third District Court of Appeal
                               State of Florida

                       Opinion filed October 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2302
                       Lower Tribunal No. 19-13302
                          ________________


                   Daniel Alexis and Rose Alexis,
                                 Appellants,

                                     vs.

                           Newrez, LLC, etc.,
                                  Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, Carlos
Guzman, Judge.

      Pomeranz & Associates, P.A., and Mark L. Pomeranz (Hallandale), for
appellants.

    Quintairos, Prieto, Wood & Boyer, P.A., and Thomas A. Valdez, and
Megan G. Colter (Tampa), for appellee.


Before LOGUE, LINDSEY, and MILLER, JJ.

     PER CURIAM.
     Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d

1150 (Fla. 1979).




                                  2